



Exhibit 10.17


SEPARATION AGREEMENT AND MUTUAL RELEASE OF ALL CLAIMS


THIS SEPARATION AGREEMENT AND MUTUAL RELEASE OF ALL CLAIMS (“Agreement”) is
entered into by and between Scott Matthew Allard (“Allard”) whose address is
________________________________ and Allegiant Travel Company, a Nevada
corporation (the “Company”) located at 1201 N. Town Center Drive, Las Vegas,
Nevada 89144. Whenever used herein, the term “Company” shall include Allegiant
Travel Company and any of its prior, present or future affiliated entities.


WHEREAS, Allard currently serves as the Executive Vice President and Chief
Information Officer of Allegiant Travel Company and in various officer, Director
or manager positions with the subsidiaries of Allegiant Travel Company;
    
WHEREAS, Allard has resigned from his employment with the Company effective as
of December 31, 2017 (the “Severance Date”); and


NOW, THEREFORE, for and in consideration of the payments to Allard described
herein and other good and valuable consideration, the receipt, sufficiency, and
adequacy of which are hereby acknowledged by the parties, and in further
consideration of the mutual promises and benefits flowing between the parties
hereto, the parties hereby agree as follows:




1.    Employment Separation. The parties acknowledge that Allard’s employment
relationship with the Company shall be deemed to have been severed as of the
Severance Date. Effective immediately, Allard hereby resigns any position he may
hold: (i) as an officer or director of Allegiant Travel Company; (ii) as an
officer, director or manager of any direct or indirect subsidiary of Allegiant
Travel Company; and (iii) as a member of any committee on which he serves for
the Company.
    
2.    Compensation and Benefits.
            
(a)    The Company hereby agrees to pay Allard the cash sum of $250,000 within
thirty (30) days after the Severance Date. Such payment shall be subject to all
required withholdings and authorized payroll deductions. Allard shall not be
entitled to any additional amounts for bonus, paid time off or otherwise, except
as specifically provided for in this Agreement. Allard agrees to be solely
responsible for any tax found to be owing on said payments, and agrees to defend
and indemnify the Company from any claim made by any taxing authority on said
amounts.


(b)    Allard shall be entitled to elect COBRA continuing health coverage after
the Severance Date on the same terms as available to any other terminated
employees
            
(c)    Allard hereby acknowledges that except as expressly set out in this
Agreement, he has heretofore received all compensation to which he was entitled
pursuant to his employment with the Company for all periods through and
including the Severance Date and that no additional compensation or benefits are
due with respect to Allard’s employment or with respect to the termination of
his employment.


3.    Unemployment Compensation Claim. The Company agrees that it will not
contest any claim for unemployment compensation filed by Allard.


4.    Outstanding Equity Grants. 


(a)
The parties acknowledge that Allard currently holds certain vested stock options
and stock appreciation rights. Allard shall have the right to exercise such
vested stock options or stock appreciation rights after the Severance Date only
to the extent provided in the grant of such stock options and stock appreciation
rights. All unvested stock appreciation rights have been forfeited as of the
Severance Date. With respect to stock appreciation rights with respect to 2,030
shares which would have vested on February 25, 2018 (at a strike price of
$181.47 per share), the Company shall pay to Allard as additional compensation
(subject to applicable withholding taxes) on before April 15, 2018, an amount
equal to (i) 2,030 multiplied by (ii) the difference between the highest closing
price for the Company’s stock between the date hereof and March 31, 2018 minus
$181.47. If the Company’s stock does not close above $181.47 per share on or
before March 31, 2018, then nothing shall be payable under this paragraph (a).



(b)
Allard currently holds 14,218 shares of unvested restricted stock which would
have vested between February 17, 2018 and May 7, 2020. Of these shares, 5,464
shares would have vested on or before May 7, 2018 (the






--------------------------------------------------------------------------------





“2018 RS Vesting Shares”). The Company shall pay to Allard with respect to and
in consideration for all of the 2018 RS Vesting Shares an amount equal to the
number of such share (5,464 shares) multiplied by the average closing price for
a share of the Company’s common stock over the last three (3) trading days
before the date of this Agreement. Such amount, less required withholding taxes
(if any) shall be paid to Allard within ten (10) days after the Severance Date.
Simultaneously with the payment of such amount, Allard shall execute and deliver
to the Company such instrument as may be reasonably requested to confirm the
cancellation of all of the 2018 RS Vesting Shares. The parties agree that
Allard’s remaining shares of unvested restricted stock have been forfeited as of
the Severance Date.
(c)
The parties acknowledge that the above represents all of the outstanding equity
grants in the Company held by Allard. 



5.         Restrictive Agreements. 
A.    For purposes of this Item, the following terms and provisions shall have
the following meanings:
(i)    “Prohibited Time Period” shall mean the period beginning on the date of
execution hereof and end eighteen (18) months after the execution.
(ii)    “Prohibited Business” shall mean the business of providing scheduled
airline service as an ultra low cost carrier (ULCC), specifically including but
not limited to Spirit Airlines and Frontier Airlines. The Prohibited Business
shall include, but is not limited to, employment with an existing airline
conducting ULCC operations or with a group which within eighteen (18) months
prior to the Severance Date or after the Severance Date, begins to take steps to
form a start-up airline.
(iii)    “Prohibited Geographic Area” shall mean the conduct of the Prohibited
Business within the United States or to the United States from Mexico, whether
he is physically located in the Prohibited Geographic Area or whether he is in
contact with others located in the Prohibited Geographic Area. Allard
acknowledges that his services have benefited the Company throughout the
Prohibited Geographic Area.
(iv)    “Prohibited Capacity” shall mean service in the capacity of an employee,
consultant, executive or board member or in such other management position or as
a significant equity owner.
(v)    “Prohibited Party” shall mean all travel partners of the Company who (a)
have contracted for regular chartered air service with the Company during the
one (1) year period prior to the Severance Date, or (b) have been solicited as
potential travel partners of the Company at a meeting held at any time during
the one (1) year period prior to the Severance Date.
(vi)    “Prohibited Employee” means any employee, consultant or independent
contractor of the Company who regularly worked for the Company at any time
within six (6) months prior to Severance Date; provided, however, that the term
“Prohibited Employee” shall not include any employee, consultant or independent
contractor who had not been employed or engaged by the Company within the six
(6) month period immediately preceding the date contacted by Allard for
subsequent employment.
B.    Allard agrees that during the six (6) month period after the Severance
Date, he shall not, for any reason, without the prior written consent of the
Company, on his own behalf or in the service or on behalf of others, serve in a
Prohibited Capacity in the Prohibited Business in the Prohibited Geographic
Area.
C.    Allard covenants and agrees that during the six (6) month period after the
Severance Date, he shall not, for any reason, directly or indirectly (whether as
officer, director, consultant, employee, representative, agent, partner, owner,
stockholder or otherwise), (i) solicit charter air services from, or market
charter air services to, any Prohibited Party, or (ii) enter into a transaction
with such Prohibited Party as a result of which the Prohibited Party does, or is
likely to, reduce the amount of business between the Prohibited Party and the
Company.
D.    Allard agrees that during the Prohibited Time Period, he shall not, for
any reason, without the prior written consent of the Company, on his own behalf
or in the service or on behalf of others, hire any Prohibited Employee or
request or induce any Prohibited Employee to terminate that person’s employment
or relationship with the Company or to accept employment with any other person
which could reasonably be expected to interfere with such person’s continuing
work with the Company.
E    The parties agree that: (i) the covenants and agreements of Allard
contained in this Item are reasonably necessary to protect the interests of the
Company in whose favor said covenants and agreements are imposed in light of the
nature





--------------------------------------------------------------------------------





of the Company’s business and the professional involvement of Allard in such
business; (ii) the restrictions imposed by this Item are not greater than are
necessary for the protection of the Company in light of the substantial harm
that the Company will suffer should Allard breach any of the provisions of said
covenants or agreements; (iii) the covenants and agreements of Allard contained
in this Item have been independently negotiated between the parties and served
as a material inducement for the Company to enter into this Agreement; (iv) the
period and geographical area of restriction referred to in this Item are fair
and reasonably required for the protection of the Company; and (v) the nature,
kind and character of the activities Allard is prohibited to engage in are
reasonable and necessary to protect the Company.
F.    Allard acknowledges that a material breach by Allard of any part of this
Item will result in irreparable and continuing damage to the Company and any
material breach or threatened breach of the covenants provided in this Item
shall be subject to specific performance by temporary as well as permanent
injunction or any other equitable remedies of any court of competent
jurisdiction without any requirement of the Company to post bond or prove actual
economic damage.
G.    The covenants and agreements on the part of Allard contained in this Item
shall be construed as agreements independent of any other agreement between
Allard and the Company. The existence of any claim or cause of action of Allard
against the Company, whether predicated on this Agreement or otherwise, shall
not constitute a defense to the enforcement by the Company of each of such
covenants and agreements or otherwise affect the remedies to which the Company
is entitled hereunder.
H.    If the provisions of this Item should ever be adjudicated to exceed the
time, geographic or other limitations permitted by applicable law in any
jurisdiction, then such provisions shall be deemed reformed in such jurisdiction
to the maximum time, geographic or other limitation permitted by applicable law.
I.    Nothing contained in this Item shall restrict Allard from being a not more
than 1% stockholder (but not an officer, director, employee, consultant or
advisor) of any corporation that directly or indirectly competes with the
Company provided the stock of such competing corporation is publicly held and
listed on a national stock exchange.
6.    Indemnification.
            
(a)    The Company agrees to indemnify and hold harmless Allard and his legal
representatives, heirs, successors and assigns (the “Allard Indemnitees”) from
and against any and all actions, suits, judgments, liens, losses, costs,
expenses, claims, demands, and liabilities of any type or description (including
reasonable attorneys’ fees) which the Allard Indemnitees may incur or suffer as
a result of or in any way attributable to actions taken by Allard within the
scope of his employment as an officer, employee, or agent of the Company except
that this indemnification shall not apply to any matter covered by paragraph (b)
below.
(b)    Allard agrees to indemnify and hold harmless the Company and its agents,
officers, directors, managers, shareholders, employees, legal representatives,
successors and assigns (the “Company Indemnitees”) from and against any and all
actions, suits, judgments, liens, losses, costs, expenses, claims, demands, and
liabilities of any type or description (including reasonable attorneys fees)
which the Company Indemnitees may incur or suffer as a result of Allard’s fraud,
actions taken by him to the extent not authorized by the Company, illegal acts
or sexual or other statutorily-prohibited harassment (referred to as “Improper
Acts”).
7.    Mutual Release.


(a)Except as provided for in Section 6, in return for the payments made and
benefits to be extended to Allard pursuant to this Agreement and other good and
valuable consideration, which Allard expressly acknowledges that he would not
otherwise be entitled to receive, Allard does hereby unconditionally release the
Company from any and all actions, claims, suits, rights, liabilities, or demands
of any kind or nature (each such action, claim, suit, right, liability or demand
being hereinafter individually referred to as a “Claim” and collectively
referred to as “Claims”) that Allard has ever had or might hereafter claim to
have against the Company, including, but not limited to: (i) any and all claims
in connection with (A) Allard’s employment relationship with the Company, (B)
the terms and conditions of such employment relationship (including compensation
and benefits), or (C) the ending of such employment relationship and the
surrounding circumstances thereof, and (ii) any and all claims arising pursuant
to any law, constitution, regulation, or any statute or common law theory,
whether in tort, contract, equity, or otherwise. Without limiting the generality
of the foregoing, Allard specifically releases, acquits, discharges, and agrees
to hold the Company harmless from and against any and all Claims (i) arising
under the Fair Labor Standards Act; the Civil Rights Acts of 1866, 1964, and
1991; the Age Discrimination in Employment Act; the Older Worker Benefit
Protection Act; the Americans with Disabilities Act; the Family and Medical
Leave Act; the fair employment practice laws of any state (which acts and laws
prohibit discrimination based upon race, religion, sex, national origin, color,
age, handicap, and disability); the Employee Retirement Income





--------------------------------------------------------------------------------





Security Act of 1974, as amended: the Immigration Reform and Control Act, as
amended; the Workers Adjustment and Retraining Notification Act, as amended; the
Occupational Safety and Health Act, as amended; and any state or local minimum
wage or equal pay law, regulation or ordinance; or (ii) arising under federal,
state, or local laws or regulations, or any common law theories of recovery.
This Agreement shall not apply to rights or claims that may arise after the
effective date of this Agreement, nor shall any provision of this Agreement be
interpreted to waive, release, or extinguish any rights that by express and
unequivocal terms of law may not under any circumstances be waived, released, or
extinguished. Allard further agrees not to sue or to authorize anyone else to
file a lawsuit on his behalf against the Company for any reason, and not to
become a member of any class suing the Company. If Allard files any action,
suit, or proceeding with respect to any Claim released by him herein (or if a
Claim so released is filed on Allard's behalf by another person), Allard agrees
to indemnify the Company against any damages or judgments arising therefrom,
including, but not limited to, expenses of litigation and attorneys’ fees
incurred by the Company with respect to any such action, suit, or proceeding. 
Further, Allard agrees that a mandatory prerequisite to asserting any claim
settled or released under this Agreement is the return of all payments made
pursuant to this Agreement and all other consideration received by him in
connection herewith.


(b)        Allegiant Travel Company (on behalf of itself and its subsidiaries)
hereby unconditionally releases, acquits, discharges, and agrees to hold Allard
harmless from and against any and all Claims that it has ever had or might
hereafter claim to have had against Allard as of the date of this Agreement
except for any claims resulting from Allard’s Improper Acts, except for the
restrictive covenants and confidential information restrictions incorporated
into this Agreement and except for other obligations under this Agreement.  If
the Company files any action, suit, or proceeding with respect to any Claim
released by it herein (or if a Claim so released is filed on its behalf by
another person), the Company agrees to indemnify Allard against any damages or
judgments arising therefrom, including, but not limited to, expenses of
litigation and attorneys’ fees incurred by Allard with respect to any such
action, suit, or proceeding.
            
8.    Nondisclosure of Confidential Information. Allard covenants and agrees
that for a five (5) year period following the Severance Date, he shall not
directly or indirectly use, publish, disseminate, divulge or otherwise disclose
to any person or entity any of the Company’s Confidential Information.  For
purposes of this Agreement, “Confidential Information” as used herein, shall
include: (i) all relevant information concerning the Company and its services,
plans, business practices, financial information, data, names or lists of names
of employees, contractors, suppliers and customers, employee compensation and
benefits, other personal employee information, interpretations, analyses,
surveys, ideas, strategies, forecasts, discoveries, marketing plans, development
plans, notes, reports, market analyses, techniques, processes, specialized
software and databases, know-how and trade secrets; (ii) any portion of any
analyses, compilations, studies or other documents prepared by Allard; and (iii)
any other information identified as “Confidential” by the Company at the time of
disclosure. The term “Confidential Information” does not include information
which becomes generally available to the public other than as a result of a
disclosure by Allard in breach of this Agreement. In the event of a breach or
threatened breach by Allard of the provisions of this paragraph, the Company
shall be entitled to an injunction restraining Allard from disclosing, in whole
or in part, any of the Confidential Information, or from rendering any services
to any person, firm, company, association or other entity to whom such
Confidential Information, in whole or in part, has been disclosed or is
threatened to be disclosed. 


9. Nondisparagement/Noninterference. Allard hereby covenants and agrees at all
times hereafter not to make or cause to be made any statements that disparage,
are inimical to or damage the business reputation of the Company or any of the
officers, directors or employees of the Company.  Allard further agrees not to
at any time hereafter access the computer systems or websites of the Company and
not to take any action likely to interfere with the operation of the Company’s
business. Allegiant Travel Company, on behalf of itself and its subsidiaries,
hereby covenants and agrees at all times hereafter not to make or cause to be
made any statements that disparage, are inimical to or damage the business
reputation of Allard.  In the event that any such communication is made to
anyone, including but not limited to the media, public interest groups and
publishing companies, it will be considered a material breach of the terms of
this Agreement.


                        10.    Release of Attorney’s Fees.  Specifically
included in this release by Allard of the Company is any claim for attorney’s
fees or costs.  If any attorney’s fees or costs are owed to any attorney or law
firm in connection with the matters encompassed within this Agreement, Allard
acknowledges that he is solely liable for such fees and costs, and he
unconditionally releases and discharges the Company from any claim for
attorney’s fees and costs.


                        11.       Waiver of Claims for Future Consequences of
Prior Events.  Allard understands and acknowledges that this Agreement does not
waive any rights or Claims arising from events occurring after the signing of
this Agreement, but that the waiver included in this Agreement does include
Claims arising from future consequences of events which occurred before the
signing of this Agreement.            


12.    Review Period. Allard acknowledges that, at the time he was given this
Agreement, he was advised





--------------------------------------------------------------------------------





that he could review and consider it for up to twenty-one (21) days before
signing it and that he should consult with an attorney before signing it. By
signing this Agreement, Allard acknowledges that he has used as much of this
twenty-one (21) day consideration period as he wishes and that he waives any
time remaining. Allard understands that he may revoke this Agreement within
seven days of the date of his signing, as indicated below, by delivering a
written notice of revocation to Scott Sheldon, 1201 N. Town Center Drive, Las
Vegas, Nevada 89144. For a revocation of this Agreement to be effective, it must
be received by the Company no later than the close of business on the seventh
day after Allard signs this Agreement. Allard further understands that if he
revokes this Agreement, it will not be effective, and he will not receive any of
the benefits described in this Agreement or other benefits promised to him in
connection with this Agreement. To the extent Allard receives any such benefit
prior to revoking this Agreement, he shall return such benefit to the Company
within one business day of said revocation without offset of any kind. 
13.    Compromise Agreement. Allard acknowledges that the Company specifically
denies that it has violated any statute, regulation, contract, or other legal
duty governing its relationship with Allard.  The parties acknowledge that this
Agreement is for the compromise of potential and disputed claims and that the
consideration provided in support of this Agreement are not and shall not be
construed as an admission of liability by any party to any other party.


                           14.       No Incitement of Actions.  Allard and the
Company represent, warrant, and agree that they will not induce or incite
actions, suits, claims, or proceedings claiming discrimination, wrongful
discharge, or any other actions, suits, claims, or proceedings against each
other by any other person or employee.


15.    Availability. Allard promises to make himself reasonably available to
assist the Company regarding any current or future litigation or regulatory
proceedings related to matters or claims of which he may have factual knowledge
and as to which the Company has agreed to indemnify him pursuant to Section 6(a)
of this Agreement. In this regard, Allard agrees for no additional compensation
to provide information to the Company, assist in and provide information for
responses to pleadings and discovery, and assist in, prepare for, and provide
testimony at depositions, trial, or at any other proceeding. Allard further
agrees that he will neither volunteer his testimony nor provide any other
voluntary assistance to any party adverse to the Company, regardless of whether
the claim asserted by such adverse party is one as to which the Company has
indemnified Allard in Section 6(a) of this Agreement.


                        16.       Waiver of Reinstatement.  As additional
consideration for the payments to be made to and on behalf of Allard as recited
herein (and in particular, the consideration set forth in Sections 2 and 4
above) and other consideration received by Allard, Allard agrees that he waives
all claims for reinstatement and, further agrees that he will not knowingly seek
employment in the future with any of the corporations or companies comprising
the Company.


                            17.       Return of Property.  Allard agrees to
return all Company property in his possession no later than the Severance Date. 
Such property includes any company-issued keys, badges, all business documents,
printouts, photographs, and any other record or document relating to the Company
and its business and including Company email. Further, Allard agrees not to
take, procure, photocopy, or copy any property of the Company unless
specifically approved by the Chief Financial Officer of the Company.  From and
after the date hereof, Allard agrees he will not seek to access the Company’s
computer system or password protected information therein.  Allard hereby
assigns to the Company any intellectual property rights to property that may
have been developed as part of his employment with the Company.


18.    Social Media and Professional Networking Website Updates. Within ten (10)
days following the Severance Date, Allard agrees to update any and all of his
social media websites or webpages (e.g., including Facebook, etc.) and/or
professional networking websites or webpages (e.g., LinkedIn, etc.) to reflect
he is no longer employed by the Company.


19.     Further Assurances. At any time and from time to time after the date of
this Agreement, upon request of any party hereto and without the payment of any
further consideration, another party hereto shall duly execute, acknowledge and
deliver all such further assignments, conveyances and other instruments of
transfer and other documents, and will take such other action, consistent with
the terms of this Agreement, as reasonably may be requested for the purposes of
effecting the transactions contemplated hereby.


20.    Right to Have Legal Counsel. By executing this Agreement, Allard
acknowledges and agrees that he has had the opportunity to be represented by
counsel in this matter, that he has read this Agreement, that he has discussed
fully with counsel the terms and the legal significance of this Agreement to the
extent he desired to do so, and that he freely entered into this Agreement.
Release of the Company is made without reliance upon any statement or
representation of the Company except those contained in this Agreement.







--------------------------------------------------------------------------------





21.    Entire Agreement. This Agreement contains the entire agreement of the
parties hereto relating to the subject matter hereof and supersedes all prior
agreements and understandings between the parties with respect to the subject
matter hereof, and there are no written or oral terms or representations made by
any party other than those made herein. No amendment or modification of this
Agreement shall be valid or binding unless made in writing and duly executed by
each of the parties hereto. Allard acknowledges that he has read and understood
this Agreement and that he has been given a copy hereof for his personal use and
records.


22.    Notices. All notices which may or are required to be given pursuant to
this Agreement shall be (i) either delivered in person or sent via certified
mail, return receipt requested, and (ii) addressed to the party to whom sent or
given at the address set forth on the first page hereof or to such other address
as any party hereto may have given to the other party hereto in such manner.  No
notice sent to the Company will be deemed duly and validly given unless sent to
the attention of Scott Sheldon, Chief Financial and Operating Officer.  If
delivered, such notice shall be deemed given when received; if mailed, such
notice shall be deemed made or given five days after such notice has been mailed
as provided above.


23.    Governing Law; Jurisdiction.     This Agreement and the rights and
obligations of the parties hereunder shall be governed by the laws of the State
of Nevada. The parties hereby waive any plea or defense of venue or jurisdiction
as not being a resident of the State of Nevada, and hereby specifically agree
that any action brought by either party to this Agreement must be instituted and
prosecuted only in the state courts located in Clark County, Nevada, or in the
United States District Court for the District of Nevada.


24.    Waiver. No delay or failure by any party in exercising any of its rights,
remedies, powers, or privileges hereunder, at law or in equity, and no course of
dealing between the Company and Allard or any other person shall be deemed to be
a waiver by any party of any such rights, remedies, powers, or privileges, even
if such delay or failure is continuous or repeated, nor shall any single or
partial exercise of any right, remedy, power, or privilege preclude any other or
further exercise thereof by any party or the exercise of any other right,
remedy, power, or privilege by such party.


                        25.       Severability of Provisions.  Every portion of
this Agreement is intended to be severable.  Whenever possible, each such
provision shall be interpreted in such manner as to be valid and enforceable
under applicable law.  In the event any of the provisions of this Agreement
should ever be deemed to exceed the time, scope, or geographic limitations
permitted by applicable law, then such provisions shall be reformed to the
maximum time, scope, and geographic limitations permitted by such law so as to
be enforceable.  Further, if any provision of this Agreement shall be prohibited
by or invalid under applicable law and not subject to such reformation, such
provision shall be deemed severed herefrom and shall be unenforceable to the
extent of such prohibition or invalidity without invalidating the remainder of
such provision or the remaining provisions of this Agreement.


26.    Interpretation. The item headings contained in this Agreement are for
convenience only and shall in no manner be construed as a part of this
Agreement.  No provision of this Agreement will be interpreted in favor of, or
against, any of the parties hereto by reason of the extent to which any such
party or its counsel participated in the drafting thereof or by reason of the
extent to which any such provision is inconsistent with any prior draft hereof
or thereof.


27.    Counterparts; Delivery of Signatures. This Agreement may be executed in
several counterparts, each of which shall be deemed an original, but all of
which taken together shall be deemed to constitute one and the same instrument.
Signature pages to this Agreement may be delivered by fax or in pdf format,
which shall evidence such party’s acceptance of the terms of this Agreement. Any
party which delivers a signature page by facsimile or in pdf format shall
promptly thereafter deliver an originally executed signature to the other party;
provided, however, that the failure to deliver an original signature page shall
not affect the validity of any signature delivered by facsimile or pdf.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date last indicated below.




/s/ Scott Allard                            January 12, 2018            
Scott Allard                                Date




Allegiant Travel Company                    January 12, 2018            
Date
By: /s/ John Redmond    


Title: President    



